ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that he improperly split fees with a disbarred attorney. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Russell W. Beall, Louisiana Bar Roll number 27374, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.